Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 23} I concur in the majority’s opinion, except that I would not require Corchinski to go through arbitration. Rather, I would require respondent to repay the $1,000 to Corchinski as recommended by the panel. Corchinski has expended enough time and expense on this matter. We have already found that respondent collected an excessive fee. Why should we require Corchinski to *250obtain new counsel and go through further legal hassles to collect an overcharged fee? We should conclude this matter now.
Bruce Campbell, Bar Counsel, and Michael J. Hardesty, for relator.
J. Greg Tipton, for respondent.
{¶ 24} I would adopt the panel’s recommendation and order restitution in the amount of $1,000, but also let Corchinski have the choice to either accept the $1,000 or pursue arbitration if he feels he is actually entitled to a greater refund.
{¶ 25} Therefore, I respectfully dissent from the portion of the opinion relating to arbitration.
O’Donnell, J., concurs in the foregoing opinion.